Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 6/24/2021.
The application has been amended as follows: 

11.	(Currently Amended) A control device for controlling another position;
wherein the contacts are closed on a primary power supply and a second position corresponding to [[a]] the another position,
wherein the contacts are closed on a secondary power supply, a rotating element connected to the control lever by an intermediate shaft, an actuating shaft mechanically connected to the rotating element and to the contacts and configured to pivot between [[a]] the first and [[a]] second positions to switch between the control lever to allow [[it]] the unit to be actuated from outside the unit in a manual operating mode of the control device;
wherein [[it]] the control device comprises a torsion spring including a first end cooperating with the control lever and a second end cooperating with the rotating element; and 
a first pawl and a second pawl scissor-mounted via [[a]] the torsion spring, the first pawl cooperating, in a manual operating mode of the control device, with a first stop of the rotating element in a first position of the rotating element and with a first cam track of the control lever to disengage the first pawl from the first stop and release the rotating element; and 
the second pawl cooperating, in a manual operating mode of the control device, with a second stop of the rotating element in a second position of the rotating element and with a second cam track of the control lever to disengage the second pawl from the second stop and release the rotating element.
12.	(Currently Amended) The control device as claimed in claim 11, wherein the unit comprises a cowling displaceable between an open position and a closed position, the cowling being configured to, in the closed position, prevent any manual access to the control lever and disengage the first and second pawls from the rotating element to prevent any cooperation between the first and second pawls and the rotating element and allow the operation of the control device in an automatic mode, and to, in the open position, engage the first and second pawls in contact with the rotating element and allow the operation of the control device in manual mode.

16.	(Currently Amended) The control device as claimed in claim 11, wherein the unit further comprises an additional slot arranged facing an actuator directly engaging with the actuating shaft and allowing the manual forcing of [[the]] an opening or closing of the contacts, and an internal cowling mounted in translation between an idle position wherein the internal cowling covers the additional slot and a working position wherein the internal cowling gives access to the additional slot.
20.	(Currently Amended) An electrical switching device allowing a supply of electrical power to a plurality of electrical members via electrical contacts, the electrical apparatus comprising at least one control device for controlling the switching of the contacts in the electrical apparatus as claimed in claim 11.
Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art fails to teach or show, alone or in combination, the claimed control device comprising a first pawl and a second pawl scissor-mounted via the torsion spring, the first pawl cooperating, in a manual operating mode of the control device, with a first stop of the rotating element in a first position of the rotating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AHMED M SAEED/Primary Examiner, Art Unit 2833